DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “and the second UE” in line 3. For clarity, it is suggested to change as “with the second UE”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-11 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “all remaining RBs” in line 7. It is unclear whether or not it is including “a highest-frequency RB” or “a lowest-frequency RB”. It is unclear which RBs are included in “all remaining RBs”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “a frequency interlace” in line 2. It is unclear whether or not it is referring to a first frequency interlace or a second frequency interlace. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 20 recites “all remaining RBs” in line 7. It is unclear whether or not it is including “a highest-frequency RB” or “a lowest-frequency RB”. It is unclear which RBs are included in “all remaining RBs”. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 4-5, 7-11, and 21-24 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13-16, 18-21, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadambar et al. (US 2018/0368090 A1, hereinafter “Kadambar”).

Regarding claims 1 and 18, Kadambar discloses a first user equipment (UE) [see Fig. 1-4, 52, para. 76-81, 245-250; a device 5200 (UE)] comprising: 
a transceiver [see Fig. 52, para. 245-250; a transceiver 5220] configured to: 
receive, from a base station (BS), a configuration for frequency-interlaced resources in a shared radio frequency band for sidelink communication between the first UE and a second UE [see Fig. 3-4, para. 5, 79, 81, 90; receive, from eNB, broadcast information for D2D-U with time and frequency-interlaced resources for sidelink communication between UE1 and UE2 (transmission of PSCCH and PSSCH)]; and 
communicate, with the second UE, the sidelink communication using the frequency-interlaced resources [see Fig. 3-4, para. 79, 81, Fig. 10A-B, para. 90; UE1 and UE2 perform D2D-U communication using the frequency-interlaced resources]. 

Regarding claims 2 and 19, Kadambar discloses wherein the transceiver configured to communicate the sidelink communication is further configured to: communicate, with the second UE, the sidelink communication by frequency-multiplexing a physical sidelink control channel (PSCCH) signal and a physical sidelink shared channel (PSSCH) signal on the frequency-interlaced resources based on the configuration [see Fig. 36, para. 79, 81, 90, 173; communicate, with UE2, the sidelink communication by frequency-multiplexing a PSCCH signal and a PSSCH signal]. 

Regarding claims 3 and 20, Kadambar discloses wherein the frequency-interlaced resources include a first frequency interlace of resource blocks (RBs) uniformly spaced in the shared radio frequency band [see Fig. 10A-B, para. 90; Fig. 33A-B, para. 169; Fig. 35A-B, para. 171-172; a frequency interlace of PRBs uniformly spaced in the shared radio frequency band], and wherein the transceiver configured to communicate the sidelink communication is further configured to: communicate, with the second UE, the PSCCH signal in at least one of a highest-frequency RB or a lowest-frequency RB among the first frequency interlace based on the configuration [see Fig. 35A, para. 171-172; PSCCH transmission in a lowest PRB among the frequency interlace of PRBs]; and communicate, with the second UE, the PSSCH signal in all remaining RBs in the first frequency interlace based on the configuration [see Fig. 35A, para. 171-172; PSSCH transmission in other PRBs among the frequency interlace of PRBs]. 

Regarding claims 4 and 21, Kadambar discloses wherein the transceiver configured to communicate the sidelink communication is further configured to: communicate, with the second UE, the PSSCH signal further in at least a second frequency interlace of RBs uniformly spaced in the shared radio frequency band [see Fig. 33B, para. 169, Fig. 35B, para. 172; PSSCH transmission in a subcarrier interlace of PRBs uniformly spaced in the shared radio frequency band]. 

Regarding claims 13 and 26, Kadambar discloses a base station (BS) [see Fig. 1-4, para. 1-5, 76-81; eNB (the network)] comprising: 
a processor [see para. 5, 80, 250; eNB comprising a processor/controller] configured to determine a configuration for frequency-interlaced resources in a shared radio frequency band for sidelink communication between a first user equipment (UE) and a second UE [see Fig. 3-4, para. 5, 79, 81, Fig. 10A-B, para. 90; determine information for D2D-U with time and frequency-interlaced resources for sidelink communication between UE1 and UE2 (transmission of PSCCH and PSSCH)]; and 
a transceiver [see Fig. 4; eNB comprising a transceiver] configured to transmit, to the first UE, the configuration for the sidelink communication [see Fig. 3-4, para. 5, 79, 81, 90; see Fig. 3-4, para. 5, 79, 81, 90; receive, from eNB, broadcast the information for D2D-U with time and frequency-interlaced resources for the sidelink communication].  

Regarding claims 14 and 27, Kadambar discloses wherein the processor configured to determine the configuration is further configured to: determine a frequency interlace of resource blocks (RBs) uniformly spaced in the shared radio frequency band [see Fig. 10A-B, para. 90; determine a frequency interlace of RBs uniformly spaced in the shared radio frequency band]. 

Regarding claims 15 and 28, Kadambar discloses wherein the configuration includes a multiplex configuration for frequency-multiplexing a physical sidelink control channel (PSCCH) communication and a physical sidelink shared channel (PSSCH) communication on the frequency interlace [see Fig. 36, para. 173; frequency-multiplexing a PSCCH signal and a PSSCH signal on the frequency interlace (Fig. 10A-B, para. 90)]. 

Regarding claims 16 and 29, Kadambar discloses wherein the configuration indicates a highest-frequency RB and a lowest-frequency RB among the frequency interlace of RBs for the PSCCH communication [see Fig. 29A-B, para. 154-155; the configuration indicates a highest PRB and a lowest PRB among the PRB interlace for the PSCCH communication]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambar in view of Kimura et al. (US 2019/0173612 A1, hereinafter “Kimura”).

Regarding claims 5 and 22, Kadambar does not explicitly disclose communicating, by the first UE and the second UE, the PSCCH signal including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal.
However, Kimura teaches communicating, by the first UE and the second UE, the PSCCH signal including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal [see para. 182, 185, 198, 213, 215; communicating, by the first UE and the second UE, the PSCCH signal (first terminal device instructs scheduling information to the second terminal device using the NR-PSCCH) including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal (first SCI (included in the NR-PSCCH) is used to instruct the second terminal device to receive the NR-PSSCH)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sidelink control information (SCI) indicating an assignment of the second frequency”, as taught by Kimura, into the system of Kadambar, so that it would improve the efficiency of the resources [see Kimura, para. 212].

Claims 12, 17, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambar in view of Wang et al. (US 2020/0053528 A1, hereinafter “Wang”).

Regarding claims 12 and 25, Although Kadambar discloses wherein the transceiver configured to communicate the sidelink communication is further configured to: communicate, with the second UE, the sidelink communication by frequency-multiplexing a physical sidelink control channel (PSCCH) signal and a physical sidelink shared channel (PSSCH) signal on the frequency-interlaced resources based on the configuration [see Fig. 36, para. 173; frequency-multiplexing a PSCCH signal and a PSSCH signal on the frequency interlace (Fig. 10A-B, para. 90)],
Kadambar does not explicitly disclose “time-multiplexing” a physical sidelink control channel (PSCCH) signal and a physical sidelink shared channel (PSSCH) signal.
However, Wang teaches a UE is configured to communicate, with another UE, sidelink communication by time-multiplexing a PSCCH signal and a PSSCH signal [see para. 22; a UE is configured to communicate, with another UE, sidelink communication by multiplexing the PSCCH and the PSSCH in time].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE is configured to communicate, with another UE, sidelink communication by time-multiplexing a PSCCH signal and a PSSCH signal”, as taught by Wang, into the system of Kadambar, so that it would improve the performance of sidelink V2X communication systems [see Wang, para. 22].

Regarding claims 17 and 30, Although Kadambar discloses wherein the configuration includes a multiplex configuration for frequency-multiplexing a physical sidelink control channel (PSCCH) communication and a physical sidelink shared channel (PSSCH) communication on the frequency interlace [see Fig. 36, para. 173; frequency-multiplexing a PSCCH signal and a PSSCH signal on the frequency interlace (Fig. 10A-B, para. 90)],
Kadambar does not explicitly disclose “time-multiplexing” a physical sidelink control channel (PSCCH) signal and a physical sidelink shared channel (PSSCH) signal.
However, Wang teaches a multiplex configuration for time-multiplexing a PSCCH communication and a PSSCH communication [see Fig. 1, para. 22, 30, 32, 53, 55; a multiplex configuration for time-multiplexing a PSCCH and a PSSCH]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a multiplex configuration for time-multiplexing a PSCCH communication and a PSSCH communication”, as taught by Wang, into the system of Kadambar, so that it would improve the performance of sidelink V2X communication systems [see Wang, para. 22].

Allowable Subject Matter
Claims 7-11, 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2017/0171690 A1), see Fig. 14, 17, para. 261-299, discloses a method of transmitting downlink control information for direct D2D communication in a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469